     Case 5:15-cv-00041-MTT-CHW Document 283 Filed 07/30/19 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF GEORGIA
                                      MACON DIVISION

TIMOTHY GUMM, et al,                              *

                       Plaintiffs,                *
v.                                                    Case No.   5:15-cv-41-MTT
                                                  *
RICK JACOBS, et al,
                                                  *
                  Defendants.
___________________________________               *


                                       JUDGMENT

       Pursuant to the Order of this Court filed July 30, 2019, and for the reasons stated therein,

JUDGMENT is hereby entered awarding Plaintiffs attorneys’ fees in the amount of $425,000.00.

This amount shall accrue interest from the date of entry of judgment at the rate of 1.98% per

annum until paid in full.

        This 30th day of July, 2019.

                                             David W. Bunt, Clerk


                                             s/ Gail G. Sellers, Deputy Clerk
